Citation Nr: 0403068	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-03 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus due 
to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1954 to July 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified before the 
undersigned at a hearing held at the RO in October 2003.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, has been 
informed what evidence and information he was to provide and 
what evidence VA would obtain, and relevant evidence 
necessary for an equitable disposition of his claim has been 
obtained.  

2.  The competent and probative medical and other evidence 
does not demonstrate that the veteran's diabetes mellitus was 
present until more than a year after service or that it is 
etiologically related to any incident of service including 
exposure to ionizing radiation.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.311 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his exposure to ionizing radiation 
during his participation in Operation REDWING caused his 
diabetes mellitus and that service connection should 
therefore be granted for that disability.  

The Board will initially set forth the pertinent law and 
regulations with a discussion of the applicability of the 
Veterans Claims Assistance Act.  The Board will then analyze 
the veteran's claim with application of the law and 
regulations to the facts of the case.  

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served 90 days or more during a period of war 
and diabetes mellitus becomes manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a), 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  



Special considerations - exposure to ionizing radiation

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).  The 
procedural advantages prescribed in 38 C.F.R. § 3.311 will 
also apply to any other claimed condition provided that the 
veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  

The Veteran's Claims Assistance Act - VA's duty to 
notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  This law eliminates the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  In addition, the VCAA redefines the obligations 
of VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, VA 
received the veteran's claim in late November 2000, and the 
VCAA and its implementing regulations are therefore 
applicable to his claim.  

The VCAA alters the legal landscape in three distinct ways: 
notice, duty to assist and standard of review.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183 
(2002).  

In this case, the veteran's sole contention is that his 
exposure to ionizing radiation during Operation REDWING 
caused his diabetes mellitus.  In a letter dated in January 
2001, the RO explained to the veteran that diabetes mellitus 
is not on the list of diseases recognized as radiogenic 
diseases under 38 C.F.R. § 3.311(b) and that in order for his 
claim to be considered under that regulation he needed to 
cite or submit competent medical or scientific evidence 
showing that diabetes mellitus is a radiogenic disease, that 
is, a disease or condition that developed secondary to 
ionizing radiation exposure.  The RO requested that the 
veteran submit statements from any doctor who had treated him 
for diabetes showing that the doctor felt that the diabetes 
mellitus likely resulted from his exposure to ionizing 
radiation while participating in Operation REDWING in 1956.  
The RO notified the veteran that VA would request any records 
of treatment he identified.  The RO explained that as he had 
already stated that he had been treated for diabetes at the 
VA Medical Center (VAMC) in Decatur, Georgia, it had 
requested treatment records from that facility.  The RO also 
notified that veteran that if he provided signed VA Form 21-
4142 release authorizations indicating that he wanted VA to 
obtain private treatment reports from any health care 
providers other than the VAMC in Decatur, VA would request 
those records and would follow up once for those records if 
they were not received after the first request.  In its 
statement of the case dated in December 2002, the RO notified 
the veteran of regulations pertaining to claims based on 
exposure to ionizing radiation and again informed him that he 
needed to submit a medical showing a relationship between his 
diabetes mellitus and service, to include radiation exposure, 
to find a basis for substantiating his claim.  

It is the Board's judgment that by means of its 
correspondence and the statement of the case that VA has 
complied with the duty to notify the veteran of what evidence 
he should obtain and what evidence VA would obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include obtaining a medical 
opinion when such opinion is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159.  

In this case, the veteran stated that the only medical 
treatment he had received for his diabetes mellitus had been 
at the VAMC in Decatur, Georgia, and the RO obtained those 
records.  In addition, in a letter dated in January 2001, the 
RO posed a series of questions to the veteran pertaining to 
his claimed exposure to ionizing radiation so that, if 
necessary, VA could proceed with development to determine the 
amount of radiation to which the veteran was exposed in 
service.  In this case, the RO did not obtain a medical 
examination or opinion, and such was not required because 
there has been presented no competent evidence that indicates 
that the veteran's diabetes mellitus is related to exposure 
to ionizing radiation in service.  38 C.F.R. § 3.159(c)(4).  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claim, and the veteran has identified no other 
evidence that he has indicated is relevant to his claim.  
With the assistance of his representative he testified at the 
October 2003 hearing before the undersigned.  

In sum, it is the judgment of the Board that the facts 
relevant to veteran's claim have been properly developed to 
the extent possible, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365. 

Background and analysis

Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The veteran's service records confirm that he was aboard the 
USS JAMES E. KYES (DD-787) during Operation REDWING, an 
atmospheric nuclear test conducted in the vicinity of the 
Bikini and Eniwetok Atolls from May 1956 to August 1956.  The 
veteran's service records show that he received a 
commendation from the commanding officer of the USS JAMES E. 
KYES for his part in bringing about the commendation from 
Commander Joint Task Force Seven issued to his ship in 
connection with participation in Operation REDWING.  

The veteran contends that exposure to ionizing radiation 
during his participation in Operation REDWING caused his 
diabetes mellitus, which is shown to be present by VA 
treatment records dated in February 1999.  There is no 
indication of the presence of diabetes in service, and the 
veteran does not contend otherwise.  The report of his 
service separation examination, which was conducted in July 
1957, shows that the examining physician evaluated the 
veteran's endocrine system as normal, and a urinalysis done 
at that time was negative for sugar.  The earliest post-
service medical evidence of record is the report of a 
December 1974 VA examination conducted in conjunction with 
the veteran's claim for VA pension benefits.  At that 
examination, the physician evaluated the veteran's endocrine 
system as normal.  Urinalysis was negative for glucose.  



38 C.F.R. § 3.309

The veteran does not contend, nor does the available evidence 
indicate, that his diabetes mellitus was present in service 
or within a year after his separation from service.  As there 
is no evidence of the presence of diabetes mellitus in 
service or that it was present to a compensable degree within 
one year after service, the Board finds that the presumptive 
provisions of 38 C.F.R. § 3.309(a) are not for application.  

Diabetes mellitus is not among the diseases set forth in 
38 C.F.R. § 3.309(d) as presumptively related to radiation 
exposure.  The Board therefore finds that the presumptive 
provisions of 38 C.F.R. § 3.309(d) are not for application 
with respect to the veteran's claim that his diabetes 
mellitus is due to in-service radiation exposure.  

38 C.F.R. § 3.311

When it is determined that the veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the veteran 
subsequently developed a radiogenic disease, and such disease 
first became manifest within a specified period, certain 
development of the claim is required.  38 C.F.R. 
§ 3.3111(b)(1).  If, however, any of the foregoing three 
requirements has not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation under such circumstances.  Id.  For purposes of 
38 C.F.R. § 3.311, the term "radiogenic disease" means a 
disease that may be induced by ionizing radiation and 
includes the list of diseases set forth earlier.  See 
38 C.F.R. § 3.311(b)(2).  Diabetes mellitus is not on that 
list, and though requested to do so, the veteran has not 
cited or submitted competent scientific or medical evidence 
that diabetes mellitus is a radiogenic disease.  In the 
absence of such evidence, there is no basis for further 
consideration of the claim under the provisions of 38 C.F.R. 
§ 3.311.  



Combee

The Federal Circuit has determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

With respect to the application of Combee in this case, 
review of the record shows that other than his contentions 
and testimony at the October 2003 hearing regarding a causal 
relationship between his diabetes mellitus and his exposure 
to ionizing radiation during Operation REDWING, the veteran 
has not presented nor does the record reveal any other theory 
for a grant of service connection.  It is now well 
established that a veteran, as a layperson, is not qualified 
to render medical opinions regarding diagnoses or etiology of 
medical disorders, and this veteran's opinion to the effect 
that his diabetes mellitus was caused by radiation exposure 
is therefore entitled to no weight of probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In summary, the Board finds that the competent and probative 
medical and other evidence of record does not demonstrate 
that the veteran's diabetes mellitus was present until more 
than a year after service or that it is etiologically related 
to any incident of service including exposure to ionizing 
radiation.  The Board therefore concludes that the veteran's 
diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  Accordingly, the benefit sought on appeal is 
denied.  


ORDER



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



